Citation Nr: 1114096	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  07-26 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial compensable disability rating for bronchial asthma. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2001 to October 2005.  He served in Iraq from February 2004 to February 2005

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for mild bronchial asthma, assigning a noncompensable evaluation effective October 16, 2005; and denied service connection for a back condition and a bilateral knee condition.  In January 2007, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in August 2007.

The issues of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, a shoulder disability, and face lacerations have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The competent evidence of record does not establish that the Veteran currently has a diagnosed bilateral knee disorder.

2.  The Veteran's complaints of bilateral knee pain predated his service in Southwest Asia during the Persian Gulf War and were not incurred during such service.

3.  The competent evidence of record does not establish that the Veteran currently has a diagnosed low back disorder.

4.  The Veteran's complaints of low back pain predated his service in Southwest Asia during the Persian Gulf War and were not incurred during such service.

5.  The Veteran's service-connected asthma is manifested by a Forced Expiratory Volume in one second (FEV-1) of 88 percent and a FEV-1/Forced Vital Capacity (FVC) ratio of 88 percent on pulmonary function testing, without daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  Compensation for bilateral knee pain due to undiagnosed illness is not warranted.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(c)(1) (2010).

3.  A low back disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

4.  Compensation for low back pain due to undiagnosed illness is not warranted.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(c)(1) (2010).

5.  The criteria for the assignment of an initial disability rating of 10 percent, but no higher, for service-connected bronchial asthma have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.97, Diagnostic Code 6602 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claims, letters dated in May and September 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio at 187.

Additionally, the September 2006 letter  informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA examination report are in the file.  The Veteran has not identified any private treatment records that he wanted VA to obtain or that he felt were relevant to the claims.  The Board notes that the Veteran's representative stated in his March 2011 Written Brief Presentation that the Veteran's service treatment records are incomplete.  However, there is no evidence to support this contention.  The Veteran's service treatment records include an August 2001 enlistment report of medical history and treatment records dating as late as September 2005, only one month prior to his discharge.  To the extent that the service treatment records do not include a separation examination, the Board finds this immaterial as the Veteran's June 2006 VA examination was less than a year after his separation.  Further, as the Veteran's bilateral knee and low back claims are being denied as not having a current disability, additional in-service records would not help to substantiate his claims.  Therefore, the Board finds that a remand is not necessary to attempt to obtain any outstanding service treatment records.

With respect to claims for service connection, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The record indicates that the Veteran underwent a VA examination to evaluate his bilateral knee and low back complaints in June 2006.  The examination involved a review of the claims file, a thorough examination of the Veteran, and a conclusion based on the physical examination and x-rays.  The Board notes that the examiner did not provide an opinion as to the etiology of the Veteran's bilateral knee or low back pain.  However, as the Veteran was not diagnosed with a current disability, the Board finds the question of a medical nexus unnecessary.  Additionally, the Board notes that the examiner did not comment on whether the Veteran's complaints may be attributed to an undiagnosed illness.  As the Veteran's complaints pre-dated his service in Southwest Asia, the Board also finds that the failure to discuss whether the Veteran's complaints may be attributed to an undiagnosed illness is irrelevant.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with a VA examination for his service-connected asthma in June 2006.  The examiner reviewed the claims file and provided a thorough physical examination, including the appropriate pulmonary function testing.  Thus, the Board finds that the June 2006 examination is adequate for determining the disability rating for the Veteran's service-connected asthma.  See Barr, supra.

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected asthma since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

A. Service Connection

The Veteran claims that he currently suffers from bilateral knee and low back disorders due to his military service.  Specifically, he contends that he first experienced bilateral knee and low back pain while marching, doing physical exercises, and lifting heavy artillery in service and has experienced it ever since.  He, therefore, believes that service connection is warranted.  Additionally, the Board notes that the Veteran served in Iraq between February 2004 and February 2005.  As such, the Board will also address the Veteran's claim under the provisions of 38 C.F.R. § 3.317, allowing for compensation for certain disabilities due to undiagnosed illnesses.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a qualifying chronic disability, which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnoses.  See 38 U.S.C.A. § 1117 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317(a)(1) (2010).

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  See 38 U.S.C.A. § 1117 (West 2002 & Supp. 2010); 38 C.F.R. § 3.317(a)(2)(i) (2010).  A "medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 C.F.R. § 3.317(2)(ii) (2010).

"Objective indications of a chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3) (2010).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  See 38 C.F.R. § 3.317(a)(4) (2010).  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  See 38 C.F.R. § 3.317(1)(5) (2010).  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  See 38 C.F.R. § 3.317(a)(6) (2010).

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See C.F.R. § 3.317(b) (2010).

Compensation will not be paid if (1) there is affirmative evidence that an undiagnosed illness was not incurred in active service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  See 38 C.F.R. § 3.317(c) (2010).

A review of the medical evidence of record does not reflect that the Veteran has a currently diagnosed bilateral knee or low back disorder.  Service treatment records reflect multiple complaints of bilateral knee and low back pain, but no clinical diagnoses.  Additionally, the June 2006 VA examiner found that the Veteran's knees and low back were normal and did not diagnose him with any disorder.  The Veteran has not provided or identified any post-service treatment records that would show a bilateral knee or low back diagnosis.  As such, the Board finds that the medical evidence of record fails to establish that the Veteran has a currently diagnosed bilateral knee or low back disorder.  

The Board also notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, the Board finds that the Veteran's complaints of bilateral knee and low back pain do not constitute a current bilateral knee or low back disability.

Without medical evidence of a current bilateral knee or low back disability, the Veteran does not meet the first requirement set forth in Hickson, and his claims fail on this basis.  See Hickson, supra.  Thus, service connection for bilateral knee and low back pain may not be granted.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  As the Veteran has failed to satisfy the first element of Hickson, the Board finds the remaining questions of in-service disease or injury and medical nexus to be irrelevant.

The Board notes that consideration has also been given to the question of service connection for a bilateral knee or low back disorder under the provisions of 38 C.F.R. § 3.317.  The Veteran has not specifically alleged that his knee and low back problems are manifestations of an undiagnosed illness that resulted from his service in Southwest Asia; rather, he explicitly denied exposure to any environmental hazards in the Gulf War or any Gulf Hazard related disabilities on his March 2006 claim.  However, the Board will address this theory of entitlement as well.  Although the above paragraphs discuss the lack of a diagnosis of a bilateral knee or low back disorder, the Board finds that the Veteran's complaints of bilateral knee and low back pain do not qualify as manifestations of an undiagnosed illness for purposes of compensation under 38 C.F.R. § 3.317.  Specifically, as noted above, compensation shall not be paid under the provisions of 38 C.F.R. § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during service in Southwest Asia during the Persian Gulf War.  See 38 C.F.R. § 3.317(c)(1) (2010).  In this case, the Veteran's service treatment records reflect that his bilateral knee and low back complaints began in 2001, prior to his 2004 deployment to Iraq.  Additionally, the Veteran has not alleged that his symptoms started during or after his service in Iraq or that they are otherwise related to any environmental hazard exposure during that time.  In fact, he has specifically denied such a relationship.  As the evidence indicates that the Veteran's bilateral knee and low back complaints predate his service in Southwest Asia, the Board finds that compensation under 38 C.F.R. § 3.317 is not warranted.

Accordingly, the Board finds that the claims of entitlement to service connection for a bilateral knee and low back disorder must be denied under any theory of entitlement.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Increased Rating

The Veteran has been assigned a noncompensable initial evaluation under Diagnostic Code 6602 for his service-connected bronchial asthma.  He seeks a higher initial rating.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing him claim when his disability may have been more severe than at other times during the course of her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Under Diagnostic Code 6602, a 10 percent evaluation is assigned for FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  A 30 percent evaluation is assigned for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent evaluation is assigned for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Finally, a 100 percent evaluation is assigned for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 (2010).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, as for Diagnostic Code 6602, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31 (2010).

The Board notes that PFT results are generally reported before and after the administration of bronchodilator therapy.  VA regulations requires that post-bronchodilator results be used when using PFT results to determine disability ratings for Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845.  See 38 C.F.R. § 4.96(d)(4) (2010).  There are no regulations identifying whether pre- or post-bronchodilator results should be used when determining disability ratings under Diagnostic Code 6602.  As 38 C.F.R. § 4.96(d)(4) does not explicitly apply to Diagnostic Code 6602, the Board will use the PFT results that give the most favorable disability rating to the Veteran.  In this case, the most favorable results to the Veteran are the pre-bronchodilator results.

As noted above, the Veteran underwent a VA examination in June 2006.  At that time, the Veteran reported difficulty breathing and wheezing after running about 1.5 to 2 miles.  He indicated that he was given and treated with an inhaler in service.  He denied any emergency room visits, hospitalizations, nocturnal symptoms, and exercise-induced symptoms, other than with running.  The examiner noted that the Veteran exhibited clear breath sounds without wheezing or rales upon examination.  A chest x-ray showed calcified granulomas in the lungs with no evidence of active infiltrate, failure, pneumothorax, or effusion.  Pulmonary function tests showed mild obstructive impairment with a significant response to the bronchodilator and increased respiratory volume which is suggestive of air trapping.  Pre-bronchodilation, the Veteran's FEV-1 was measured at 88 percent and his FEV-1/FVC was measured at 88 percent.  Post-bronchodilation, the Veteran's FEV-1 was measured at 99 percent and his FEV-1/FVC was measured at 94 percent.  The examiner diagnosed the Veteran with mild bronchial asthma and noted that he did not experience any functional impairment with regards to activities of daily living or occupation.

With resolution of reasonable doubt in the Veteran's favor, the Board finds that the Veteran's asthma warrants an increased initial rating of 10 percent.  Although the examiner did not specifically indicate that the Veteran currently uses an inhaler, the Board will afford him the benefit-of-the-doubt and assume that his current inhalational bronchodilator use is intermittent, as it was in service.  This meets the criteria for a 10 percent evaluation.  Accordingly, the Board finds that the Veteran's symptoms more closely approximate a 10 percent rating for bronchial asthma.

However, although a higher rating is warranted, the evidence of record does not reflect symptomatology of asthma that would meet the criteria for an initial rating in excess of 10 percent.  While the Board has resolved reasonable doubt in the Veteran's favor in assuming intermittent inhalational bronchodilator use, there is simply no evidence showing daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication to warrant an increased rating of 30 percent.  Further, the Veteran's PFT results do not reflect a FEV-1 of 56 to 70 percent predicted or a FEV-1/FVC of 56 to 70 percent to warrant a higher initial rating of 30 percent under PFT testing.  Further, there is no evidence that the Veteran's asthma has resulted in monthly visits to a physician, use of corticosteroids, episodes of respiratory failure, or poorer PFT results to warrant an even higher initial rating of 60 or 100 percent.  As such, an initial rating in excess of 10 percent under Diagnostic Code 6602 is not warranted.

The Board also notes that the Veteran has been service connected for asthma specifically.  Thus, the assignment of a higher rating under any other diagnostic codes relating to respiratory disorders is not appropriate.

Additionally, the Board notes that there is no indication in the evidence of record that the Veteran's symptomatology warranted other than the currently assigned initial 10 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Fenderson, supra.

For all the foregoing reasons, the Board finds that an initial rating of 10 percent for asthma is appropriate for the entire period of the appeal.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010); See Gilbert, supra.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected asthma, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's 10 percent disability rating contemplate his most limited PFT results, as well as his need for inhalational bronchodilator medication and complaints of limitations on running.  Notably, the rating criteria for Diagnostic Code 6602 specifically contemplate the Veteran's use of an inhaler, as well as his PFT results.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

						(CONTINUED ON NEXT PAGE)










ORDER

Entitlement to service connection for a bilateral knee disorder, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a low back disorder, to include as due to an undiagnosed illness, is denied.

Entitlement to an initial disability rating of 10 percent for asthma is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


